HOUSTON, Justice.
The plaintiff, J.W. Nelson, appeals from the judgment of the trial court in favor of the defendant, Littrell Lumber Company, Inc., in an action alleging breach of a construction contract. We affirm.
The plaintiff contracted for the defendant to build a 60' x 100' building consisting of concrete block walls and a tin roof. The defendant built the building. A dispute arose between the parties when the plaintiff became dissatisfied with the manner in which the building was being constructed. The plaintiff filed a complaint in the Circuit Court of Lawrence County alleging breach of contract and seeking $10,000 in damages and the removal of the building from his property. The defendant answered, denying a breach, and counterclaimed for the contract price. After four hearings, in which much conflicting testimony was presented, the trial judge entered judgment in favor of the defendant for the contract price.
Because this case was heard by the trial judge and decided by him as factfinder, the ore tenus rule applies. There is a presumption of correctness in the trial judge’s findings, and his judgment based on those findings should not be disturbed unless palpably wrong, without supporting evidence, or manifestly unjust. Clardy v. Capital City Asphalt Co., 477 So.2d 350 (Ala.1985).
We have carefully reviewed the record in this case. As previously stated, four separate hearings were held, in which much conflicting testimony was presented to the trial judge concerning the plaintiff's allegations. In addition, numerous pictures were introduced and the trial judge made an on-site inspection of the building. The trial judge found that the defendant had substantially complied with the specifications in the contract and that the defendant was entitled to be compensated in the amount stated in the contract. We cannot say that the trial judge’s decision was palpably wrong, without supporting evidence, or manifestly unjust; therefore, the judgment is affirmed.
AFFIRMED.
MADDOX, SHORES, BEATTY and ADAMS, JJ., concur.